 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                    No. 2:18-CV-3135-JAM-DMC-P
12                        Petitioner,
13            v.                                            FINDINGS AND RECOMMENDATIONS
14    JOHN D’AGOSTINO,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s petition for a

19   writ of habeas corpus (ECF No. 1).

20                   Rule 4 of the Federal Rules Governing Section 2254 Cases provides for summary

21   dismissal of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits

22   annexed to it that the petitioner is not entitled to relief in the district court.” In the instant case, it

23   is plain that petitioner is not entitled to federal habeas relief. Petitioner states four grounds for

24   relief: (1) he is the victim of the Department of Defense’s remote neuro-monitoring invention

25   with electronic aided telepathic communication and memory scan devices; (2) false arrest torture,

26   false reporting of crime, coerced alleged victims to suborn perjury, and illegal detention; (3)

27   sentenced for a crime he was not convicted of, (4) wrongful arrest of a separate charge he was

28   acquitted of. Each ground for relief identified in the petition is either frivolous or unexhausted.
                                                           1
 1   Each ground for relief is discussed below.

 2                   Ground One: Petitioner’s claim that he is a victim of the Department of Defense’s

 3   remote neuro-monitoring invention with electronic aided telepathic communication and memory

 4   scan devices is unsupported by any evidence or reliable declarations. There is no indication from

 5   the record that the Department of Defense has such a telepathic device or that it was used on

 6   Petitioner. This ground stretches the imagination and is fantastic in nature. This Court concludes

 7   such an outlandish claim, without supporting evidence, is frivolous.

 8                   Grounds two, three, and four: As outlined above, Petitioner raises three additional

 9   grounds related to his confinement. Petitioner admits, on the face of the petition, that grounds

10   two, three, and four are unexhausted. Specifically, the petition reflects that grounds two, three,

11   and four were not presented in all appeals available to Petitioner. This admission demonstrates

12   plainly that grounds two, three, and four are unexhausted and thus cannot proceed in federal

13   habeas.

14                   Additionally, even if ground one was not frivolous and grounds two, three, and

15   four were not unexhausted, it is unclear if any of the four grounds identified relate to his current

16   pretrial detention. Thus, because it plainly appears from the face of the petition that Petitioner is

17   not entitled to relief in the district court, the petition cannot proceed.

18                   Based on the foregoing, the undersigned recommends that Petitioner’s petition for

19   a writ of habeas corpus (ECF No. 1) be summarily dismissed.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28
                                                          2
 1                  These findings and recommendations are submitted to the United States District

 2   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court. Responses to objections shall be filed within 14 days after service of

 5   objections. Failure to file objections within the specified time may waive the right to appeal. See

 6   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7

 8

 9   Dated: May 20, 2019
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
